May 19, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
    PRABHAKAR GUNIGANTI, INDIVIDUALLY, THE GUNIGANTI
CHILDREN’S 1999 TRUST, AND TRIPLE PG SAND DEVELOPMENT, LLC,
                          Appellants

NO. 14-14-00224-CV                          V.

              C & S COMPONENTS COMPANY, LTD., Appellee
                    ________________________________

       This cause, an appeal from the judgment in favor of appellee, C&S
Components Company, LTD., signed January 2, 2014, was heard on the transcript
of the record. We have inspected the record and find error in the judgment. We
therefore REFORM the judgment of the court below to state that no privity of
contract existed between C&S Components Company, LTD. and the Guniganti
Children’s 1999 Trust at the time the lien was filed and therefore C&S
Components Company, LTD. was not entitled to a lien against the Guniganti
Children’s 1999 Trust’s property.

       We order the judgment of the court below AFFIRMED except as modified
in this judgment.

     We order appellants, Prabhakar Guniganti and Triple PG Sand
Development, LLC, jointly and severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.